

EXHIBIT 10.3


 
SUPPORT AGREEMENT (“Agreement”) made as of the 2nd day of March, 2007.
 
AMONG:
 
SURGE GLOBAL ENERGY, INC., a corporation incorporated under the laws of Delaware
(hereinafter referred to as “Acquiror”)
 
- and -
 
COLD FLOW ENERGY ULC, an unlimited liability company incorporated under the laws
of Alberta (hereinafter referred to as the “Corporation”)
 
- and -
 
1294697 ALBERTA LTD., a corporation incorporated under the laws of Alberta
(hereinafter referred to as “Callco”)
 
WHEREAS:
 
A.
 
in connection with a stock purchase agreement (the “Acquisition Agreement”) made
as of November 30, 2006 among Acquiror, Peace Oil Corp., a corporation
incorporated under the laws of Alberta (“Peace”), the Corporation and the
shareholders of Peace, the Corporation is to issue exchangeable shares (the
“Exchangeable Shares”) to the holders of Class “A” and Class “I” shares in the
capital of Peace in consideration, in part, for the acquisition of their Class
“A” and Class “I” shares in the capital of Peace; and
 
B.
 
pursuant to the Acquisition Agreement, Acquiror has agreed to, and to cause the
Corporation to, execute this Agreement.
 

NOW THEREFORE in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

-1-

--------------------------------------------------------------------------------


 
ARTICLE 1
INTERPRETATION
 
1.1
DEFINED TERMS

 
Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the rights, privileges,
restrictions and conditions (collectively, the “Exchangeable Share Provisions”)
attaching to the Exchangeable Shares attached as Exhibit 3.1 to the Acquisition
Agreement.
 
1.2
INTERPRETATION NOT AFFECTED BY HEADINGS

 
The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to an “Article” or “Section” followed by a number refer to the
specified Article or Section of this Agreement. The terms “this Agreement,”
“hereof,” “herein” and “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section or other portion hereof and
include any agreement or instrument supplementary or ancillary hereto.
 
1.3
RULES OF CONSTRUCTION

 
Unless otherwise specifically indicated or the context otherwise requires, (a)
all references to “dollars” or “$” mean United States dollars, (b) words
importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders, and (c) “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation.”
 
1.4
DATE FOR ANY ACTION

 
If the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day that is a Business Day.
 
 
ARTICLE 2
COVENANTS OF ACQUIROR AND THE CORPORATION
 
2.1
COVENANTS REGARDING EXCHANGEABLE SHARES

 
So long as any Exchangeable Shares not owned by Acquiror or its Affiliates are
outstanding, Acquiror will:
 
(a)
 
not declare or pay any dividend on the Acquiror Shares unless (i) the
Corporation shall (w) simultaneously declare or pay, as the case may be, an
equivalent dividend or other distribution economically equivalent thereto (as
provided for in the Exchangeable Share Provisions) on the Exchangeable Shares
(an “Equivalent Dividend”) and (x) the Corporation shall have sufficient money
or other assets or authorized but unissued securities available to enable the
due declaration and the due and punctual payment, in accordance with applicable
law and the terms of the Exchangeable Share Provisions, of any such Equivalent
Dividend, or, if the dividend or other distribution is a stock dividend or
distribution of stock, in lieu of such dividend (ii) the Corporation shall (y)
effect a corresponding, contemporaneous and economically equivalent subdivision
of the Exchangeable Shares (as provided for in the Exchangeable Share
Provisions) (an “Equivalent Stock Subdivision”), and (z) have sufficient
authorized but unissued securities available to enable the Equivalent Stock
Subdivision;
 


-2-

--------------------------------------------------------------------------------


 
(b)
 
advise the Corporation sufficiently in advance of the declaration by Acquiror of
any dividend on Acquiror Shares and take all such other actions as are
reasonably necessary, in cooperation with the Corporation, to ensure that (i)
the respective declaration date, record date and payment date for an Equivalent
Dividend on the Exchangeable Shares shall be the same as the declaration date,
record date and payment date for the corresponding dividend on the Acquiror
Shares, or (ii) the record date and effective date for an Equivalent Stock
Subdivision shall be the same as the record date and payment date for the stock
dividend on the Acquiror Shares and that such dividend on the Exchangeable
Shares will correspond with any requirement of the principal stock exchange on
which the Exchangeable Shares are listed, if any;
 
(c)
 
ensure that the record date for any dividend declared on Acquiror Shares is not
less than 10 Business Days after the declaration date of such dividend;
 
(d)
 
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit the Corporation, in accordance with applicable
law, to pay and otherwise perform its obligations with respect to the
satisfaction of the Liquidation Amount, the Retraction Price or the Redemption
Price in respect of each issued and outstanding Exchangeable Share (other than
Exchangeable Shares owned by Acquiror or its Affiliates) upon the liquidation,
dissolution or winding-up of the Corporation or any other distribution of the
assets of the Corporation among its shareholders for the purpose of winding-up
its affairs, the delivery of a Retraction Request by a holder of Exchangeable
Shares or a redemption of Exchangeable Shares by the Corporation, as the case
may be, including all such actions and all such things as are necessary or
desirable to enable and permit the Corporation to cause to be delivered Acquiror
Shares to the holders of Exchangeable Shares in accordance with the provisions
of Article 5, 6 or 7, as the case may be, of the Exchangeable Share Provisions
and cash in respect of declared and unpaid dividends;


-3-

--------------------------------------------------------------------------------


 
(e)
 
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Callco, in accordance with applicable law, to
perform its obligations arising upon the exercise by it of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, including all
such actions and all such things as are necessary or desirable to enable and
permit Callco to cause to be delivered Acquiror Shares to the holders of
Exchangeable Shares in accordance with the provisions of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, as the case may
be, and cash in respect of declared and unpaid dividends; and
 
(f)
 
not (and will ensure that Callco or any of its Affiliates does not) exercise its
vote as a shareholder to initiate the voluntary liquidation, dissolution or
winding-up of the Corporation or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs nor
take any action or omit to take any action (and Acquiror will not permit Callco
or any of its Affiliates to take any action or omit to take any action) that is
designed to result in the liquidation, dissolution or winding up of the
Corporation or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs.
 

 
2.2
SEGREGATION OF FUNDS

 
(a)
 
Acquiror will cause the Corporation to deposit a sufficient amount of funds in a
separate account of the Corporation and segregate a sufficient amount of such
other assets and property as is necessary to enable the Corporation to pay
dividends when due and to pay or otherwise satisfy its respective obligations
under Article 5, 6 or 7 of the Exchangeable Share Provisions or, if required, to
pay the purchase price for Acquiror Shares as contemplated by Section 2.5, as
applicable.
 
(b)
 
Acquiror will cause Callco to deposit a sufficient amount of funds in a separate
account of Callco and segregate a sufficient amount of such other assets and
property as is necessary to enable Callco to pay the purchase price for Acquiror
Shares as contemplated by Section 2.5.
 


-4-

--------------------------------------------------------------------------------



2.3
RESERVATION OF ACQUIROR SHARES

 
Acquiror hereby represents, warrants and covenants in favour of the Corporation
that Acquiror has reserved for issuance and will, at all times while any
Exchangeable Shares (other than Exchangeable Shares held by Acquiror or its
Affiliates) are outstanding, keep available, free from preemptive and other
rights, out of its authorized and unissued capital stock such number of Acquiror
Shares (or other shares or securities into which Acquiror Shares may be
reclassified or changed as contemplated by Section 2.7 hereof) (a) as is equal
to the sum of (i) two times the number of Exchangeable Shares issued and
outstanding from time to time and (ii) two times the number of Exchangeable
Shares issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time and (b) as are now and may hereafter be required
to enable and permit Acquiror to meet its obligations under the Voting and
Exchange Trust Agreement, to enable and permit Callco to meet its obligations
arising upon exercise by it of each of the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right and to enable and permit the
Corporation to meet its obligations hereunder and under the Exchangeable Share
Provisions.
 
2.4
NOTIFICATION OF CERTAIN EVENTS

 
In order to assist Acquiror in compliance with its obligations hereunder and to
permit Callco to exercise the Liquidation Call Right, the Retraction Call Right
and the Redemption Call Right, the Corporation will notify Acquiror and Callco
of each of the following events at the times set forth below:
 
(a)
 
in the event of any determination by the Board of Directors of the Corporation
to institute voluntary liquidation, dissolution or winding-up proceedings with
respect to the Corporation or to effect any other distribution of the assets of
the Corporation among its shareholders for the purpose of winding up its
affairs, at least 60 days prior to the proposed effective date of such
liquidation, dissolution, winding-up or other distribution;
 
(b)
 
promptly, upon the earlier of receipt by the Corporation of notice of and the
Corporation otherwise becoming aware of any threatened or instituted claim,
suit, petition or other proceeding with respect to the involuntary liquidation,
dissolution or winding-up of the Corporation or to effect any other distribution
of the assets of the Corporation among its shareholders for the purpose of
winding up its affairs;
 
(c)
 
promptly, upon receipt by the Corporation of a Retraction Request;
 
(d)
 
promptly following the date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Exchangeable Share Provisions; and
 


-5-

--------------------------------------------------------------------------------


 
(e)
 
promptly upon the issuance by the Corporation of any Exchangeable Shares or
rights to acquire Exchangeable Shares (other than the issuance of Exchangeable
Shares and rights to acquire Exchangeable Shares in exchange for outstanding
Peace Shares pursuant to the Acquisition Agreement).
 

 
2.5
DELIVERY OF ACQUIROR SHARES TO THE CORPORATION

 
In furtherance of its obligations under Section 2.1(d) hereof, upon notice from
the Corporation or Callco of any event that requires the Corporation or Callco
to cause to be delivered Acquiror Shares to any holder of Exchangeable Shares,
Acquiror shall forthwith issue and deliver the requisite number of Acquiror
Shares to be received by, and issued to or to the order of, the former holder of
the surrendered Exchangeable Shares, as the Corporation or Callco shall direct.
All such Acquiror Shares shall be duly authorized, validly issued and fully paid
and non-assessable and shall be free and clear of any lien, claim or
encumbrance. In consideration of the issuance and delivery of such Acquiror
Share, the Corporation or Callco, as the case may be, shall pay a purchase price
equal to the fair market value of such Acquiror Share.
 
2.6
QUALIFICATION OF ACQUIROR SHARES

 
Acquiror covenants that if any Acquiror Shares (or other shares or securities
into which Acquiror Shares may be reclassified or changed as contemplated by
Section 2.7 hereof) to be issued and delivered hereunder (including for greater
certainty, pursuant to the Exchangeable Share Provisions or pursuant to the
Change of Law Call Right, Exchange Right or the Automatic Exchange Rights (each
as defined in the Voting and Exchange Trust Agreement)) require registration or
qualification with, or approval of, or the filing of any document, including any
prospectus or similar document, the taking of any proceeding with, or the
obtaining of any order, ruling or consent from, any governmental or regulatory
authority under any Canadian or United States federal, provincial, territorial
or state securities or other law or regulation or pursuant to the rules and
regulations of any securities or other regulatory authority, or the fulfilment
of any other United States or Canadian legal requirement (collectively, the
“Applicable Laws”) before such shares (or other shares or securities into which
Acquiror Shares may be reclassified or changed as contemplated by Section 2.7
hereof) may be issued and delivered by Acquiror at the direction of the
Corporation or Callco, if applicable, to the holder of surrendered Exchangeable
Shares or in order that such shares (or other shares or securities into which
Acquiror Shares may be reclassified or changed as contemplated by Section 2.7
hereof) may be freely traded thereafter (other than any restrictions of general
application on transfer by reason of a holder being a “control person” of
Acquiror for purposes of Canadian provincial securities law or an “affiliate” of
Acquiror for purposes of United States federal or state securities law),
Acquiror will use its reasonable best efforts and in good faith expeditiously
take all such actions and do all such things as are necessary or desirable and
within its power to cause such Acquiror Shares (or other shares or securities
into which Acquiror Shares may be reclassified or changed as contemplated by
Section 2.7 hereof) to be and remain duly registered, qualified or approved
under United States and/or Canadian law, as the case may be, to the extent
expressly provided in the Acquisition Agreement. Acquiror will use its
reasonable best efforts and in good faith expeditiously take all such actions
and do all such things as are reasonably necessary or desirable to cause all
Acquiror Shares (or other shares or securities into which Acquiror Shares may be
reclassified or changed as contemplated by Section 2.7 hereof) to be delivered
hereunder to be listed, quoted or posted for trading on all stock exchanges and
quotation systems on which outstanding Acquiror Shares (or other shares or
securities into which Acquiror Shares may be reclassified or changed as
contemplated by Section 2.7 hereof) are listed and are quoted or posted for
trading at such time.

-6-

--------------------------------------------------------------------------------



2.7
ECONOMIC EQUIVALENCE

 
So long as any Exchangeable Shares not owned by Acquiror or its Affiliates are
outstanding:
 
(a)
 
Acquiror will not, without prior approval of the Corporation and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 10.2 of the Exchangeable Share Provisions:

 
(i)
 
issue or distribute Acquiror Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquiror Shares) to the holders
of all or substantially all of the then outstanding Acquiror Shares by way of
stock dividend or other distribution, other than an issue of Acquiror Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Acquiror Shares) to holders of Acquiror Shares who (A) exercise an option to
receive dividends in Acquiror Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquiror Shares) in lieu of
receiving cash dividends, or (B) pursuant to any dividend reinvestment plan or
scrip dividend; or
 
(ii)
 
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Acquiror Shares entitling them to
subscribe for or to purchase Acquiror Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquiror Shares); or
 


-7-

--------------------------------------------------------------------------------


 
(iii)
 
issue or distribute to the holders of all or substantially all of the then
outstanding Acquiror Shares (A) shares or securities of Acquiror of any class
other than Acquiror Shares (other than shares convertible into or exchangeable
for or carrying rights to acquire Acquiror Shares), (B) rights, options or
warrants other than those referred to in Section 2.7(a)(ii) above, (C) evidences
of indebtedness of Acquiror or (D) assets of Acquiror, unless the economic
equivalent on a per share basis of such rights, options, warrants, securities,
shares, evidences of indebtedness or other assets is issued or distributed
simultaneously to holders of the Exchangeable Shares; provided that, for greater
certainty, the above restrictions shall not apply to any securities issued or
distributed by Acquiror in order to give effect to and to consummate the
transactions contemplated by, and in accordance with, the Acquisition Agreement.
 

 
(b)
 
Acquiror will not without the prior approval of the Corporation and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 10.2 of the Exchangeable Share Provisions:

 
(i)
 
subdivide, redivide or change the then outstanding Acquiror Shares into a
greater number of Acquiror Shares; or
 
(ii)
 
reduce, combine, consolidate or change the then outstanding Acquiror Shares into
a lesser number of Acquiror Shares; or
 
(iii)
 
reclassify or otherwise change Acquiror Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Acquiror Shares,
 

unless the same or an economically equivalent change shall simultaneously be
made to, or in the rights of the holders of, the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by Acquiror in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Acquisition Agreement.
 
(c)
 
Acquiror will ensure that the record date for any event referred to in
Section 2.7(a) or 2.7(b) above, or (if no record date is applicable for such
event) the effective date for any such event, is not less than five Business
Days after the date on which such event is declared or announced by Acquiror
(with contemporaneous notification thereof by Acquiror to the Corporation).
 
(d)
 
The Board of Directors of the Corporation shall determine, in good faith and in
its sole discretion, economic equivalence for the purposes of any event referred
to in Section 2.7(a) or 2.7(b) above and each such determination shall be
conclusive and binding on Acquiror and the holders of Exchangeable Shares. In
making each such determination, the following factors shall, without excluding
other factors determined by the Board of Directors of the Corporation to be
relevant, be considered by the Board of Directors of the Corporation:

 
(i)
 
in the case of any stock dividend or other distribution payable in Acquiror
Shares, the number of such shares issued as a result of any stock dividend or
other distribution in proportion to the number of Acquiror Shares previously
outstanding;
 
(ii)
 
in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Acquiror Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquiror Shares), the
relationship between the exercise price of each such right, option or warrant
and the Current Market Price, the volatility of the Acquiror Shares and the term
of any such instrument;
 
(iii)
 
in the case of the issuance or distribution of any other form of property
(including any shares or securities of Acquiror of any class other than Acquiror
Shares, any rights, options or warrants other than those referred to in
Section 2.7(d)(ii) above, any evidences of indebtedness of Acquiror or any
assets of Acquiror), the relationship between the fair market value (as
determined by the Board of Directors of the Corporation in the manner above
contemplated) of such property to be issued or distributed with respect to each
outstanding Acquiror Share and the Current Market Price;
 
(iv)
 
in the case of any subdivision, redivision or change of the then outstanding
Acquiror Shares into a greater number of Acquiror Shares or the reduction,
combination, consolidation or change of the then outstanding Acquiror Shares
into a lesser number of Acquiror Shares or any amalgamation, merger,
reorganization or other transaction affecting Acquiror Shares, the effect
thereof upon the then outstanding Acquiror Shares; and


-8-

--------------------------------------------------------------------------------


 
(v)
 
in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Acquiror Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 
(e)
 
The Corporation agrees that, to the extent required, upon due notice from
Acquiror, the Corporation will use its best efforts to take or cause to be taken
such steps as may be necessary for the purposes of ensuring that appropriate
dividends are paid or other distributions are made by the Corporation, or
subdivisions, redivisions or changes are made to the Exchangeable Shares, in
order to implement the required economic equivalent with respect to the Acquiror
Shares and Exchangeable Shares as provided for in this Section 2.7.

 
2.8
TENDER OFFERS

 
For so long as Exchangeable Shares remain outstanding (not including
Exchangeable Shares held by Acquiror and its Affiliates), in the event that a
tender offer, share exchange offer, issuer bid, take-over bid or similar
transaction with respect to Acquiror Shares (an “Offer”) is proposed by Acquiror
or is proposed to Acquiror or its shareholders and is recommended by the Board
of Directors of Acquiror, or is otherwise effected or to be effected with the
consent or approval of the Board of Directors of Acquiror, and the Exchangeable
Shares are not redeemed by the Corporation or purchased by Callco pursuant to
the Redemption Call Right, Acquiror will use its reasonable best efforts
expeditiously and in good faith to take all such actions and do all such things
as are necessary or desirable to enable and permit holders of Exchangeable
Shares (other than Acquiror and its Affiliates) to participate in such Offer to
the same extent and on an economically equivalent basis as the holders of
Acquiror Shares, without discrimination. Without limiting the generality of the
foregoing, Acquiror will use its reasonable best efforts expeditiously and in
good faith to ensure that holders of Exchangeable Shares may participate in each
such Offer without being required to retract Exchangeable Shares as against the
Corporation (or, if so required, to ensure that any such retraction, shall be
effective only upon, and shall be conditional upon, the closing of such Offer
and only to the extent necessary to tender or deposit to the Offer). Nothing
herein shall affect the rights of the Corporation (or Callco to purchase
pursuant to the Redemption Call Right) to redeem Exchangeable Shares in the
event of an Acquiror Control Transaction.

-9-

--------------------------------------------------------------------------------



2.9
OWNERSHIP OF OUTSTANDING SHARES

 
Without the prior approval of the Corporation and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section 10.2 of the
Exchangeable Share Provisions, Acquiror covenants and agrees in favour of the
Corporation that, as long as any outstanding Exchangeable Shares are owned by
any Person other than Acquiror or any of its Affiliates, Acquiror will be and
remain the direct or indirect beneficial owner of all issued and outstanding
voting shares in the capital of the Corporation and Callco. Notwithstanding the
foregoing, Acquiror shall not be in violation of this section if any person or
group of persons acting jointly or in concert acquires all or substantially all
of the assets of Acquiror or the Acquiror Shares pursuant to any merger of
Acquiror pursuant to which Acquiror was not the surviving corporation.
 
2.10
ACQUIROR AND AFFILIATES NOT TO VOTE EXCHANGEABLE SHARES

 
Acquiror and Callco each covenants and agrees that it will not, and will cause
its Affiliates not to, exercise any voting rights which may be exercisable by
holders of Exchangeable Shares from time to time pursuant to the Exchangeable
Share Provisions or pursuant to the provisions of the ABCA (or any successor or
other corporate statute by which the Corporation may in the future be governed)
with respect to any Exchangeable Shares held by it or by its Affiliates in
respect of any matter considered at any meeting of holders of Exchangeable
Shares.
 
2.11
RULE 10B-18 PURCHASES

 
For greater certainty, nothing contained in this Agreement, including the
obligations of Acquiror contained in Section 2.8 hereof, shall limit the ability
of Acquiror or the Corporation to make a “Rule l0b-18 purchase” of Acquiror
Shares pursuant to Rule 10b-18 of the United States Securities Exchange Act of
1934, as amended, or any successor rule.
 
 
ARTICLE 3
ACQUIROR SUCCESSORS
 
3.1
CERTAIN REQUIREMENTS IN RESPECT OF COMBINATION, ETC.

 
Neither Acquiror nor Callco shall consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other Person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:
 
(a)
 
such other Person or continuing corporation (the “Acquiror Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Acquiror Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Acquiror Successor to
pay and deliver or cause to be delivered the same and its agreement to observe
and perform all the covenants and obligations of Acquiror or Callco, as the case
may be, under this Agreement;


-10-

--------------------------------------------------------------------------------


 
(b)
 
in the event that the Acquiror Shares are reclassified or otherwise changed as
part of such transaction, the same or an economically equivalent change is
simultaneously made to, or in the rights of the holders of, the Exchangeable
Shares; and
 
(c)
 
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder or the holders of
Exchangeable Shares.
 

 
3.2
VESTING OF POWERS IN SUCCESSOR

 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Acquiror
Successor shall possess and from time to time may exercise each and every right
and power of Acquiror or Callco, as the case may be, under this Agreement in the
name of Acquiror or otherwise and any act or proceeding by any provision of this
Agreement required to be done or performed by the Board of Directors of Acquiror
or any officers of Acquiror may be done and performed with like force and effect
by the directors or officers of such Acquiror Successor.
 
3.3
WHOLLY-OWNED SUBSIDIARIES

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Acquiror (other than the
Corporation or Callco) with or into Acquiror or the winding-up, liquidation or
dissolution of any wholly-owned subsidiary of Acquiror provided that all of the
assets of such subsidiary are transferred to Acquiror or another wholly-owned
direct or indirect subsidiary of Acquiror and any such transactions are
expressly permitted by this Article 3.
 
-11-

--------------------------------------------------------------------------------



3.4
SUCCESSORSHIP TRANSACTION

 
Notwithstanding the foregoing provisions of Article 3, in the event of an
Acquiror Control Transaction:
 
(a)
 
in which Acquiror merges or amalgamates with, or in which all or substantially
all of the then outstanding Acquiror Shares are acquired by, one or more other
corporations to which Acquiror is, immediately before such merger, amalgamation
or acquisition, “related” within the meaning of the Income Tax Act (Canada)
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);
 
(b)
 
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and
 
(c)
 
in which all or substantially all of the then outstanding Acquiror Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) of another corporation (the “Other Corporation”) that,
immediately after such Acquiror Control Transaction, owns or controls, directly
or indirectly, Acquiror;
 

then all references herein to “Acquiror” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Acquiror Shares”
shall thereafter be and be deemed to be references to “Other Shares” (with
appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or exchange of such shares
pursuant to the Voting and Exchange Trust Agreement immediately subsequent to
the Acquiror Control Transaction being entitled to receive that number of Other
Shares equal to the number of Other Shares such holder of Exchangeable Shares
would have received if the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or exchange of such shares
pursuant to the Voting and Exchange Trust Agreement had occurred immediately
prior to the Acquiror Control Transaction and the Acquiror Control Transaction
was completed) without any need to amend the terms and conditions of the
Exchangeable Shares and without any further action required.
 
 
ARTICLE 4
GENERAL
 
4.1
TERM

 
This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any Person
other than Acquiror and any of its Affiliates.

-12-

--------------------------------------------------------------------------------



4.2
CHANGES IN CAPITAL OF ACQUIROR AND THE CORPORATION

 
At all times after the occurrence of any event contemplated pursuant to
Sections 2.7 and 2.8 hereof or otherwise, as a result of which either Acquiror
Shares or the Exchangeable Shares or both are in any way changed, this Agreement
shall forthwith be deemed amended and modified as necessary in order that it
shall apply with full force and effect, mutatis mutandis, to all new securities
into which Acquiror Shares or the Exchangeable Shares or both are so changed and
the parties hereto shall execute and deliver an agreement in writing giving
effect to and evidencing such necessary amendments and modifications.
 
4.3
NOTICES TO PARTIES

 
All notices and other communications hereunder shall be in writing and shall be
deemed given when delivered personally, telecopied (which is confirmed) or
dispatched (postage prepaid) to a nationally recognized overnight courier
service with overnight delivery instructions, in each case addressed to the
particular party at:
 
If to Acquiror:
 
Surge Global Energy, Inc.
12220 El Camino Real, Suite 410
San Diego, California 92130

 
Attention: CEO and Chairman
Telecopier Number: (858) 704-5011
 
If to the Corporation:
 
c/o Surge Global Energy, Inc.
12220 El Camino Real, Suite 410
San Diego, California 92130

 
Attention: CEO and Chairman
Telecopier Number: (858) 704-5011
 

-13-

--------------------------------------------------------------------------------



With copies to:
 
Greenberg Traurig, LLP
650 Town Center Drive, 17th Floor
Costa Mesa, California 92626

 
Attention: Steven Anapoell
Telecopier Number: (714) 708-6501
 
And:
 
Stikeman Elliott LLP
4300, 888 - 3rd Street S.W.
Calgary, Alberta T2P 5C5

 
Attention: Keith Chatwin
Telecopier Number: (403) 266-9034
 
or at such other address of which any party may, from time to time, advise the
other parties by notice in writing given in accordance with the foregoing.
 
4.4
ASSIGNMENT

 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of law or otherwise)
except that the Corporation may assign in its sole discretion, any or all of its
rights, interests and obligations hereunder to any wholly-owned subsidiary of
Acquiror.
 
4.5
BINDING EFFECT

 
Subject to Section 4.4, this Agreement shall be binding upon, enure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns.
 
4.6
AMENDMENTS, MODIFICATIONS

 
Subject to Sections 4.2, 4.7 and 4.11, this Agreement may not be amended or
modified except by an agreement in writing executed by the Corporation, Callco
and Acquiror and approved by the holders of the Exchangeable Shares in
accordance with Section 10.2 of the Exchangeable Share Provisions.
 
4.7
MINISTERIAL AMENDMENTS

 
Notwithstanding the provisions of Section 4.6, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:

-14-

--------------------------------------------------------------------------------


 
(a)
 
adding to the covenants of any or all parties provided that the board of
directors of each of the Corporation, Callco and Acquiror shall be of the good
faith opinion that such additions will not be prejudicial to the rights or
interests of the holders of the Exchangeable Shares;
 
(b)
 
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the board of directors of each of the Corporation, Callco
and Acquiror, it may be expedient to make, provided that each such board of
directors shall be of the good faith opinion that such amendments or
modifications will not be prejudicial to the rights or interests of the holders
of the Exchangeable Shares; or
 
(c)
 
making such changes or corrections which, on the advice of counsel to the
Corporation, Callco and Acquiror, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error, provided that the board of directors of
each of the Corporation, Callco and Acquiror shall be of the good faith opinion
that such changes or corrections will not be prejudicial to the rights or
interests of the holders of the Exchangeable Shares.
 

 
4.8
MEETING TO CONSIDER AMENDMENTS

 
The Corporation, at the request of Acquiror, shall call a meeting or meetings of
the holders of the Exchangeable Shares for the purpose of considering any
proposed amendment or modification requiring approval pursuant to Section 4.6
hereof; provided that any such meeting shall only be called for a bona fide
business purpose and not for the principal purpose of causing a Redemption Date
to occur or transpire. Any such meeting or meetings shall be called and held in
accordance with the bylaws of the Corporation, the Exchangeable Share Provisions
and all applicable laws.
 
4.9
AMENDMENTS ONLY IN WRITING

 
No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.
 
4.10
GOVERNING LAWS; CONSENT TO JURISDICTION

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein and shall be
treated in all respects as an Alberta contract. Each party hereby irrevocably
attorns to the jurisdiction of the courts of the Province of Alberta in respect
of all matters arising under or in relation to this Agreement.

-15-

--------------------------------------------------------------------------------



4.11
SEVERABILITY

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
4.12
COUNTERPARTS

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
SURGE GLOBAL ENERGY, INC.
 
By: /s/ David Perez

--------------------------------------------------------------------------------

Name: David Perez
Title: CEO & Chairman
 
COLD FLOW ENERGY ULC
 
By: /s/ David Perez

--------------------------------------------------------------------------------

Name: David Perez
Title:
 
1294697 ALBERTA LTD.
 
By: /s/  David Perez

--------------------------------------------------------------------------------

Name: David Perez
Title:
 



 -16-

--------------------------------------------------------------------------------